ERVIN, Justice
(dissenting).
The result of the District Court’s decision was a construction of Section 20(d) (S) of Article V of the Florida Constitution, F.S.A., that thereunder five metro judges automatically became Dade County judges pursuant to approval of the Dade County Missouri Plan. Appellant contended that a proper construction of this con*260stitutional provision authorized more than the number of county judges determined by the District Court. In all deference to the majority, a construction of the constitution is implicit in the result. The moot in practical effect, appellant is entitled to have his case decided as a guiding legal principle in future situations.